359 S.W.3d 540 (2012)
STATE of Missouri, Respondent,
v.
Stephen RIGGINS, Appellant.
No. ED 96380.
Missouri Court of Appeals, Eastern District, Division One.
February 21, 2012.
Robert W. Lundt, St. Louis, MO, for Appellant.
Chris Koster, Atty. Gen., John M. Reeves, Jefferson City, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Stephen Riggins ("Defendant") appeals from the trial court's judgment and sentence after a jury convicted him of one count of first-degree robbery. Defendant argues the trial court erred by admitting both in-court and out-of-court identification evidence because such evidence was so unduly suggestive as to create a substantial likelihood of misidentification and render the identifications unreliable. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).